DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1-2, 4-9, and 12-22 are allowable. The restriction requirement between distinct species, as set forth in the Office action mailed on 3/16/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 5-9, 13, and 16-20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Scott Tulino, on 7/19/2022.

The application has been amended as follows: 

Claim 1 (amended):  A method for detecting a prominent tone of an input audio signal, said method comprising: 
establishing a first analysis audio signal based on said input audio signal, said first analysis audio signal being established by applying a first analysis audio filter to said input audio signal; 
establishing a second analysis audio signal based on said input audio signal, being established by applying [[an]] a second analysis audio filter to said input audio signal, wherein said first analysis filter and said second analysis filter are different; 
comparing said first analysis audio signal and said second analysis audio signal to obtain an energy level contrast; and 
determining a representation of said prominent tone by converting said energy level contrast by a contrast-to-frequency mapping function,
wherein said first analysis audio filter and said second analysis audio filter both have a filter center frequency,
wherein said method is associated with a valid frequency band, wherein a frequency error of said representation of said prominent tone is smaller inside said valid frequency band than outside said valid frequency band, and
wherein said valid frequency band is based on said filter center frequency of said first analysis audio filter and said filter center frequency of said second analysis audio filter.

Claim 3 (canceled).

Claim 7 (amended):  The method according to claim [[3]] 1, 

Claim 8 (amended):  The method according to claim [[3]] 1, wherein a frequency ratio of said filter center frequency of said second analysis audio filter and said filter center frequency of said first analysis audio filter is from 1.1 to 100.
Claim 9 (amended):  The method according to claim [[3]] 1, wherein a frequency ratio of said filter center frequency of said second analysis audio filter and said filter center frequency of said first analysis audio filter is from 1.5 to 50.
Claim 22 (amended):  An audio processing unit for detecting a prominent tone of an input audio signal, said audio processing unit comprising: 
an audio signal input for providing said input audio signal; 
a filtering unit communicatively coupled to said audio signal input for applying [[an]] a first and a second audio analysis [[filter]] filters to said input audio signal; 
an energy level comparator communicatively coupled to said audio signal input via a first analysis audio channel and a second analysis audio channel, wherein an analysis audio channel of said first analysis audio channel and said second analysis audio channel comprises said filtering unit, wherein said energy level comparator is arranged to output an energy level contrast; and 
a frequency mapping unit communicatively coupled to said energy level comparator and arranged to output a representation of said prominent tone by converting said energy level contrast by a contrast-to-frequency mapping function,
wherein said first analysis audio filter and said second analysis audio filter both have a filter center frequency, and
wherein a valid frequency band is based on said filter center frequency of said first analysis audio filter and said filter center frequency of said second analysis audio filter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Regarding claim 22, claim limitations “audio processing unit,” “filtering unit” and “frequency mapping unit" have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “unit" coupled with functional language “detecting,” “applying” and “output” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim 22 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Kawamura et al. (US Pat. 5442712) discloses a method for detecting a prominent tone of an input audio signal, said method comprising: establishing a first analysis audio signal based on said input audio signal; establishing a second analysis audio signal based on said input audio signal, wherein said first analysis audio signal and said second analysis audio signal are established by applying an analysis audio filter to said input audio signal; comparing said first analysis audio signal and said second analysis audio signal to obtain an energy level contrast; and determining a representation of said prominent tone by converting said energy level contrast by a contrast-to-frequency mapping function.  
However, Kawamura fails to teach the combination of a method for detecting a prominent tone of an input audio signal, said method comprising: establishing a first analysis audio signal based on said input audio signal, said first analysis audio signal being established by applying a first analysis audio filter to said input audio signal; establishing a second analysis audio signal based on said input audio signal, said second analysis audio signal being established by applying a second analysis audio filter to said input audio signal, wherein said first analysis filter and said second analysis filter are different; comparing said first analysis audio signal and said second analysis audio signal to obtain an energy level contrast; and determining a representation of said prominent tone by converting said energy level contrast by a contrast-to-frequency mapping function, wherein said first analysis audio filter and said second analysis audio filter both have a filter center frequency, wherein said method is associated with a valid frequency band, wherein a frequency error of said representation of said prominent tone is smaller inside said valid frequency band than outside said valid frequency band, and wherein said valid frequency band is based on said filter center frequency of said first analysis audio filter and said filter center frequency of said second analysis audio filter.
Regarding independent claim 22, the prior art of record, Kawamura discloses an audio processing unit for detecting a prominent tone of an input audio signal, said audio processing unit comprising: an audio signal input for providing said input audio signal; a filtering unit communicatively coupled to said audio signal input for applying an audio analysis filter to said input audio signal; an energy level comparator communicatively coupled to said audio signal input via a first analysis audio channel and a second analysis audio channel, wherein an analysis audio channel of said first analysis audio channel and said second analysis audio channel comprises said filtering unit, wherein said energy level comparator is arranged to output an energy level contrast; and a frequency mapping unit communicatively coupled to said energy level comparator and arranged to output a representation of said prominent tone by converting said energy level contrast by a contrast-to-frequency mapping function.  
However, Kawamura fails to teach the combination of an audio processing unit for detecting a prominent tone of an input audio signal, said audio processing unit comprising: an audio signal input for providing said input audio signal; a filtering unit communicatively coupled to said audio signal input for applying a first and a second audio analysis filters to said input audio signal; an energy level comparator communicatively coupled to said audio signal input via a first analysis audio channel and a second analysis audio channel, wherein an analysis audio channel of said first analysis audio channel and said second analysis audio channel comprises said filtering unit, wherein said energy level comparator is arranged to output an energy level contrast; and a frequency mapping unit communicatively coupled to said energy level comparator and arranged to output a representation of said prominent tone by converting said energy level contrast by a contrast-to-frequency mapping function, wherein said first analysis audio filter and said second analysis audio filter both have a filter center frequency, and wherein a valid frequency band is based on said filter center frequency of said first analysis audio filter and said filter center frequency of said second analysis audio filter.  The distinct features, as disclosed in independent claims 1 and 22 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL KIM/Primary Examiner, Art Unit 2654